Case 1:21-cv-00703-AMD-LB Document 5 Filed 04/13/21 Page 1 of 1 PageID #: 117
                                           DISTRICT ATTORNEY
                                             KINGS COUNTY
                                              350 JAY STREET
                                          BROOKLYN, NY11201-2908
                                             (718) 250-2000
                                           WWW.BROOKLYNDA.ORG

   Eric Gonzalez                                                                        Diane R. Eisner
   District Attorney                                                              Assistant District Attorney



                                                                        April 13, 2021
Honorable Ann Donnelly
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, N.Y. 11201
                                                         McGriff v. Superintendent Doc Reardon
                                                         21-CV-703 (AMD)


Dear Judge Donnelly,

   I am preparing to file the State’s response to the petition for a writ of habeas corpus in the above-
referenced case. In addition to the trial transcripts and Appellate Division briefs, I intended to file
several videotapes and a photograph that were admitted in evidence at trial. The ECF filing system
will not accept the video exhibits. They have been scanned at my office, and I believe that they
could be emailed to the court. I am respectfully requesting permission to email them as Exhibits
B, C, D, and E, as they are designated in my response. In the alternative, I ask to be advised on
the proper manner to provide those exhibits to the Court. Thank you very much.




                                                                              Very truly yours,

                                                                            Diane R. Eisner

                                                                               Diane R. Eisner
                                                                          Assistant District Attorney
cc: Lorenzo McGriff
   17-A-0545
    Otisville Correctional Facility
    P.O. Box 8
    Otisville, NY 10963-0008
